DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-10 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                         Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin et al. (US Patent No. 9,344,690 B2) in view of Tang et al. (US Patent No. 10,949,951 B2) and further in view of Lim et al. (US Pub. No. 2009/0027504 A1).
In considering claim 1, Nowozin et al. discloses all the claimed subject matter, note 1) the claimed a pixel array configured to convert received optical signals into electrical signals is met by the color filter array 108 (Figs. 1-2, col. 2, line 50 to col. 3, line 55), 2) the claimed a readout circuit configured to convert the electrical signals into image data and output the image data is met by the mosaiced image 110 (Figs. 1-2, col. 2, line 50 to col. 3, line 55), and 3) the claimed an image signal processor configured to perform deep learning-based image processing on the image data based on training data selected from among first training data and second training data based on a noise level of the image data output by the readout circuit is met by the RAW image which is then demosaiced 208 using a trained machine learning component (Figs. 4-6, col. 3, line 63 to col. 7, line 52). 
However, Nowozin et al. explicitly does not disclose the claimed deep learning-based image processing and wherein the image signal processor comprises a noise level estimator configured to estimate the noise level of the image data output by the readout circuit based on sensing setting information.
Tang et al. teach that deep learning technique has been utilized in many applications, including image denoising… An output of the training network is an identification of the noise that was added to the low -noise patient image, the identified noise is matched to the actual noise added to determine accuracy of the model, and, in certain examples, an output of the network model is only noise, and that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deep learning technique and the noise level estimator as taught by Tang et al. into Nowozin et al.’s system in order to improve machine learning systems and methods for medical image processing.
The combination of Nowozin et al. and Tang et al. explicitly do not disclose the newly added limitation setting information including an exposure time of a read circuit.
Lim et al. teach that one embodiment provides a method of calibrating a camera, including capturing a set of dark images at each of a plurality of different exposure settings, thereby generating a plurality of sets of dark images, each set of dark images is averaged, thereby generating a fixed pattern noise image corresponding to each one of the exposure settings, the method includes determining fixed pattern noise for at least one pixel of the camera based on an exposure setting of the camera and at least one of the fixed pattern noise images (Fig. 3, page 1, paragraph #0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exposure settings as taught by Lim et al. into the combination of Nowozin et al. and Tang et al.’s system in order to accurately estimate the display gamma of the display devices (e.g., projectors).
In considering claim 2, the claimed further comprising: a first memory storing the first training data; and a second memory storing the second training data is met by the 
In considering claim 3, Nowozin et al. discloses all the claimed subject matter, note 1) the claimed wherein the image signal processor comprises: a processing logic implemented based on a deep neural network model is met by the cascade of trained machine learning predictors 502, 506, 510 such as regression tree fields (Figs. 4-6, col. 5, line 4 to col. 6, line 67), and 2) the claimed a selector configured to select one of the first training data and the second training data based on an operation mode and provide selected training data to the processing logic, wherein the operation mode is determined by the noise level estimator based on the estimated noise level is met by the create training data and partition 614 (Figs. 6-7, col. 7, lines 1-52).
In considering claim 4, the claimed wherein the noise level estimator determine the operation mode by comparing the noise level with a reference value is met by the estimate of noise present in the image volume and can be compared to a known clean or reference image to help ensure that no artifact is left in the image when the identified noise is removed (col. 12, line 60 to col. 14, line 34 of Tang et al.).
In considering claim 5, the claimed wherein the sensing setting information further comprises an analog gain is met by the analog signal from the image sensor (Fig. 2, col. 3, lines 20-55 of Nowozin et al.).
In considering claim 6, the claimed wherein the image sensor stores information about bad pixels of a plurality of pixels of the pixel array is met by the demosaicing component 112 which calculates missing color channel values (Fig. 1, col. 2, line 50 to col. 3, line 55 of Nowozin et al.).

In considering claim 8, the claimed wherein the image signal processor updates the selected training data based on the adjusted training data is met by the create training data and partition 614 (Figs. 6-7, col. 7, lines 1-52 of Nowozin et al.).
In considering claim 9, the claimed wherein the pixel array comprises a Quad-Bayer pattern structure, and the image data is output as a first data pattern corresponding to the Quad-Bayer pattern structure or as a second data pattern corresponding to a Bayer pattern structure is met by the Bayer pattern (Figs. 6-7, col. 7, lines 1-52 of Nowozin et al.).
In considering claim 10, the claimed wherein the first training data corresponds to the first data pattern, and the second training data corresponds to the second data pattern is met by the Bayer pattern and the X-Trans pattern (Figs. 6-7, col. 7, lines 1-52 of Nowozin et al.).
Claim 23 is rejected for the same reason as discussed in claim 1 above.
Claim 24 is rejected for the same reason as discussed in claims 6-7 above.
Claim 25 is rejected for the same reason as discussed in claim 2 above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422